DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.

Drawings and Specification
The replacement drawing sheets and the amendment to the specification were received on 4/26/2021 and are acceptable. All drawing objections set forth in the Final Rejection dated 11/24/2020 has been overcome by the replacement drawing sheets or by amendment to the specification, filed on 4/26/2021 (annotated version - 84 pages; clean version - 83 pages).

Claim Objections
Claims 26, 30-32, and 35 are objected to because of the following informalities:  
In claim 26 line 18, “wherein the first computing device” should be changed to --wherein the second computing device--.
In claim 26 sixth to last line, “executing” should be changed to --execute--.
In claim 30 line 2, “an abdominal” should be changed to --an abdominal muscle--.
In claim 31 line 2, “a Pilates or gym training or exercise equipment” should be changed to --Pilates equipment, gym training equipment, or exercise equipment--.
In claim 32 line 5, “glut-ham” should be changed to --glute-ham--.
In claim 35 line 3, “a walking, or a running” should be changed to --walking, or running--.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “the physiological data and on the database” in the fifth to last line, which is vague and indefinite. It appears that there is a grammatical issue making it unclear if a word or words are missing before the phrase “on the database.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 26-46 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0121165 (Foley et al., hereinafter “Foley”) in view of US 2017/0263147 (King et al., hereinafter “King”).
Regarding claim 26, Foley discloses a system for enhancing training of a person (local system 100 having at least one stationary bike connected to a digital communication network - abstract, FIGS. 1-4, para 0061), for use with a training environment that comprises a first physical exercise equipment (stationary bike 102 - para 0035, FIGS. 1-4) that is controllable or configurable to be in one of multiple training difficulty levels (user may adjust the resistance adjustment knob 124 to adjust the difficulty level - para 0036; system may allow the instructor to remotely adjust bike settings, i.e. resistance setting, for individual users - para 0074), and for use with a database that comprises multiples training activities (networked exercise system includes various databases for storage of user information, system information, performance information, archived content, etc. - para 0068), wherein at least one training activity in the database comprises an identifier of the first physical exercise equipment, a training difficulty level of the first physical exercise equipment, and a respective attribute (system may include a unique identifier on each bike to allow the system or user to track metrics on bike, such as performance metrics, which include distance, speed, resistance, power, total work, pedal cadence, heart rate, respiration, hydration, calorie burn, and/or any custom performance scores that may be developed - paras 0040,0085), the system comprising first and second computing devices that communicates over a network (local system 100, which can be interpreted as including the first computing device, is in communication with the networked backend servers, which can be interpreted as the second computing device(s) - para 0068), 
the first computing device comprising: 
(user input device such as touchscreen, mouse, or other device allows the user to access user information - paras 0044-0048); 
a plurality of sensors for capturing physiological data of the person (stationary bike 102 may be equipped with various sensors that can measure a range of performance metrics from the rider - para 0039); and 
a display component for visualizing a training program to the person (display screen 104 can provide a home screen with direct links to information such as scheduled classes 202, archived classes 204, a leaderboard 206, instructors 208, and/or profile and account information 210 - paras 0041,0048, FIG. 5), Page 4 of 14USSN: 15/594,562 Docket: FLMO 0400NP 
wherein the first computing device is configured to send, to the second computing device over the network, the first attribute and the physiological data (users own information, including sensor data, performance metrics, and personal information can be transmitted for storage and management by a remote system and shared with other users; users may also elect to disclose their presence on the system to other users - para 0075), and to receive and display by the display component, from the second computing device over the network, the training program (live and archived exercise classes can be displayed on the display screen 104 - para 0051, FIGS. 8-10),
wherein the [second] computing device is configured to: 
receive from the first computing device over the network the first attribute and the physiological data (users own information, including sensor data, performance metrics, and personal information can be transmitted for storage and management by a remote system and shared with other users; users may also elect to disclose their presence on the system to other users - para 0075); and 
wherein the training program comprises multiple training activities from the database (archived content is stored in the database and can be accessed by the user interface - paras 0046,0068; archived content can include a plurality of archived exercise classes - para 0050).
Foley teaches the invention as substantially claimed, see above. However, Foley does not explicitly disclose the second computing device comprising a memory for storing the database and a processor for executing an algorithm, wherein the [second] computing device is configured to: execut[e], by the processor, the algorithm for generating the training program based on the first attribute and the physiological data and on the database, wherein the algorithm is based on, or uses, a Machine Learning (ML) algorithm that is trained to optimize a training program according to a criterion.
King teaches an analogous system for enhancing training of a person (abstract) having a second computing device comprising a memory for storing the database and a processor for executing an algorithm (personalized workout video creation servers 108 includes electronic storage 115 and one or more processors 112 - para 0039; the electronic storage 115 may be configured to store workout video blocks, information related to users, information received from sensors 104, information received from external resources 106, or other information received from within or outside computing environment 100 - para 0040, FIG. 1; processors 112 may be configured by machine-readable instructions to execute one or more computer program components including one or more of an access component 120, a user profile component 124, a selection component 130, a communication component 140, a feedback component 150, a tagging component 160, an organization component 170, or other components - para 0042, FIG. 1), wherein the [second] computing device is configured to: execut[e], by the processor, the algorithm for generating the training program based on the first attribute and the physiological data and on the database, wherein the algorithm is based on, or uses, a Machine Learning (ML) algorithm that is trained to optimize a training program according to a criterion (personalized workout video creation servers 108 dynamically creates the user’s workout by first accessing their profile and the profile attributes, including information such as time since last workout and external data from sensors - para 0101, FIG. 8; the user’s workout can be created according to a supervised machine learning model, such as the decision tree learning model shown in FIG. 8 - para 0101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foley’s system with the personalized workout video creation servers as taught by King in order to provide individualized workout videos based on user feedback during a workout (King: para 0013) and based on evolving user profiles (King: para 0020).
Regarding claim 27, modified Foley teaches the system according to claim 26, and Foley further discloses wherein the first computing device is part of, is integrated with, or is mechanically attached to, the first physical exercise equipment (local system 100 comprises a stationary bike 102 with integrated or connected digital hardware - para 0035, FIGS. 1-4).
Regarding claim 28, modified Foley teaches the system according to claim 26, and Foley further discloses wherein the first computing device is configured to control the first physical exercise equipment to be in difficulty level selected from the multiple training difficulty levels in response to the received training program (user may adjust the resistance adjustment knob 124 to adjust the difficulty level in response to instructions during a training program - para 0036; system may allow the instructor to remotely adjust bike settings, i.e. resistance setting, for individual users during a training program - para 0074).
Regarding claim 29, modified Foley teaches the system according to claim 26, and Foley further discloses wherein the first physical exercise equipment is configured for controlled movements of a person for at least one of: improving flexibility, building strength, developing control, gaining mass, improving stamina, improving body look, developing endurance; or any combination thereof, of a part of a human body or of an entire human body (stationary bike 102 is configured for controlled cycling movements that help to build strength, develop control, gain mass, improve stamina, improve body look, and develop endurance for at least a part of a human body - para 0035).
Regarding claim 30, modified Foley teaches the system according to claim 29, and Foley further discloses wherein the part of the human body comprises, or consists of, an abdominal, a chest muscle, a shoulder muscle, biceps, triceps, quadriceps, calves, leg muscle, forearm muscle, glutes, hamstrings, or any combination thereof (cycling movement involves all of these muscles to a certain extent).
Regarding claim 31, modified Foley teaches the system according to claim 26, and Foley further discloses wherein the first physical exercise equipment comprises, or consists of, a Pilates or gym training or exercise equipment (stationary bike 102 is a gym training or exercise equipment - para 0035).
Regarding claim 32, modified Foley teaches the system according to claim 26, and Foley further discloses wherein the first physical exercise equipment comprises, or consists of, a Pilates reformer or a butterfly machine, a treadmill machine, an elliptical machine, a cycling machine, a leg press machine, a bench chest press machine, a shoulder press machine, a free weights and modifiable bench machine, a standing calf raise machine, a leg curl machine, a glut-ham raise machine, or any combination thereof (stationary bike 102 - para 0035, FIGS. 1-4).
Regarding claim 33, modified Foley teaches the system according to claim 26, and Foley further discloses wherein the first physical exercise equipment is configured for training or affecting heart rate, body weight or body fat percentage (stationary bike 102 is configured for training or affecting heart rate, body weight or body fat percentage - para 0035; note that any physical exercise can achieve this function).
Regarding claim 34, modified Foley teaches the system according to claim 33, and Foley further discloses wherein the body fat percentage comprises chest, back, legs, or abs fat (exercising on the stationary bike 102 would affect the fat percentages of the chest, back, legs and abs - FIGS. 1-4).
Regarding claim 35, modified Foley teaches the system according to claim 26, and Foley further discloses wherein the first physical exercise equipment is configured for affecting or simulating a military training, a game, a work type, a walking, or a running (stationary bike 102 can be used to affect or simulate a game; interactive features can provide for a wide range of different ways to gamify the user experience including the user of rewards, honors, and competitions - paras 0089-0091).
Regarding claim 36, modified Foley teaches the system according to claim 26, and Foley further discloses wherein the first physical exercise equipment is configured for affecting health or physical status (stationary bike 102 is configured for affecting health or physical status - para 0035; note that any physical exercise can achieve this function).
Regarding claim 37, modified Foley teaches the system according to claim 36, and Foley further discloses wherein the health or physical status comprises blood sugar level, blood pressure, a hormone level, blood chemistry, pain level, immune system response, allergy state, infection level, or any combination thereof (cycling or any form of exercise can affect blood pressure).
Regarding claim 38, modified Foley teaches the system according to claim 26, and Foley further discloses wherein the first physical exercise equipment is configured for affecting cardiovascular training (stationary bike 102 is a cardiovascular exercise machine).
Regarding claim 39, modified Foley teaches the system according to claim 38, and Foley further discloses wherein the first physical exercise equipment is configured for a person running, cycling, or climbing (stationary bike 102 is a cycling machine).
Regarding claim 40, modified Foley teaches the system according to claim 26, and King further discloses wherein the ML algorithm is based on, or uses, Genetic Algorithms, Decision Tree Learning, Association Rule Learning, or Rule Based Machine Learning (King: the user’s workout can be created according to a supervised machine learning model, such as the decision tree learning model shown in FIG. 8 - para 0101).
Regarding claim 41, modified Foley teaches the system according to claim 26, but Foley does not explicitly disclose wherein the first computing device comprises, or consists of, a portable or wearable device. King teaches sensors 104 may be positioned on the user as a wearable device (para 0061). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foley’s system with the wearable sensors as taught by King such that the system can receive or update information related to the user in order to provide individualized workout videos based on user feedback during a workout (King: para 0013) and based on evolving user profiles (King: para 0020).
Regarding claims 42-44, modified Foley teaches the system according to claim 41, and Foley further discloses wherein the network comprises a wireless network, wherein the wireless network uses, or is based on, Near-Field Communication (NFC), Wireless Local Area Network (WLAN), or Wireless Personal Area network (WPAN), wherein the WLAN uses, or is based on, WiFi, and wherein the WPAN uses, or is based on, Bluetooth® (users can log in and/or access the system and account information via any appropriate technology including without limitation NFC, Bluetooth, WAN, etc. - para 0086).
Regarding claim 45, modified Foley teaches the system according to claim 26, and Foley further discloses wherein at least one of the plurality of sensors comprises a microphone for capturing the person voice or a camera for capturing the person image (stationary bike 102 may be equipped with one or more cameras and microphones - para 0041).
Regarding claim 46, modified Foley teaches the system according to claim 26, but Foley does not explicitly disclose wherein at least one of the plurality of sensors comprises a position sensor or motion sensor. King teaches sensors 104 may include motion sensors and accelerometers (para 0061). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foley’s system with the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joshua Lee/            Primary Examiner, Art Unit 3784